Grant, J.
(dissenting). It is contended that the agreement between McIntosh and Parmenter is against public policy and void, because, under the terms of the homestead act, neither McIntosh, had he lived, nor Mrs. McIntosh, could have completed the evidence required to obtain a certificate and patent without commit^ ting perjury. In making such proof the applicant is *46required to make “affidavit that no part of such land has been alienated.” It is argued that this agreement was an alienation within the meaning of the law. The case of Anderson v. Carkins, 135 U. S. 483, is relied upon to support this contention. The decision of that Court in such cases is binding upon the state courts, and must be followed. Our only inquiry, therefore, is directed to the question whether that case governs this. The facts are wholly dissimilar. In that case the consideration was paid. The agreement recited that Anderson, the homesteader, had sold the land to Carkins, and had agreed to give a deed at a specified time, which was before the expiration of the five years. At the time the contract was made, — December 16, 1876, — Carkins had been in possession of the entire quarter section, which he had held as a timber claim, from 1873. The contract was made in contemplation of Anderson’s taking the land as a homestead. Carkins had made improvements to the value of $1,000, and relinquished his possession to Anderson, who was to enter into possession to acquire the title under the homestead act, and convey one-half the land to Carkins in .payment for the improvements. March 7, 1877, Anderson entered the land as a homestead. Under these facts it is too clear to require argument that the scheme was in direct violation of the homestead act, and that there was ño bona 'fide intention on the part of Anderson to make the land a homestead. Obviously he could not make the requisite proof without committing perjury. Equity will not interfere in such a case. In the present case there is nothing to indicate bad faith on the part of McIntosh in making his homestead entry, nor on the part of Parmenter in entering into the contract. The location and erection of the mill greatly enhanced the value of the entire land entered by McIntosh. A homesteader may convey the land the next day after his entry and occupation have ripened into a title. There is much force in the argument that a man may contract lawfully, before he has *47obtained title, to do that which he has a clear right to do after he has obtained it; and it may not be entirely free from doubt that the federal courts would not so hold. But the language of the Court in Anderson v. Carkins is very broad. Besides, it cites and quotes with approval Mellison v. Allen, 30 Kan. 382, which was also written by the same justice, who was then a justice of the supreme court of Kansas. Eeferring to that case, we find the issue stated as follows:
“It will be perceived that the single question is whether the contract to convey, made prior to the ripening of his homestead right and the proving up of his homestead claim, was a legal and valid contract, and one whose specific performance equity will enforce.”
It does not appear in this case whether the deed of conveyance was to be made before or after the perfection of the title in the homesteader. This language, however, covers the contract in the present case; and, notwithstanding the good faith of the parties to it, and the strong equity in behalf of the complainants, we do not feel at' liberty to hold to the contrary. In this respect, therefore, the decree of the court below must be sustained.
I think, however, that the complainants are entitled to relief to prevent the destruction of the dam, one end of which rests upon the defendants’ land. The dam and mill plant were erected with the express assent of. McIntosh, and with the knowledge and acquiescence of his wife. Both were greatly benefited thereby. The defendants purchased with full knowledge of these facts and of the situation. They possess no rights, legal or equitable, other than those possessed by Mr. and .Mrs. McIntosh. A trifling amount would, in any event, compensate them for all the damages sustained, while the destruction of the dam would work irreparable injury to the complainants, causing a loss of many thousands of dollars. The land overflowed is comparatively worthless, and is overflowed in its natural state some portions *48of the year. We think this branch of the case is clearly within the rule enunciated by this Court in Edwards v. Mining Co., 38 Mich. 46. In that case the land, useful for only the same purposes as this, was' covered with stamp sand from the defendant’s stamp mill, which practically destroyed its valué. In the present case it is covered with water. The forcible language of Mr. Justice Oootucy in that case is equally applicable here, and we refer to it without quoting it. While the purpose of the defendants in making the purchase is not as clearly shown upon the record as was that of Mr. Edwards, still we cannot shut our eyes to the situation, nor to the conclusion, that their purpose waá the same. The defendants can be amply compensated in a suit at law for the small damage, if. any, sustained, and to this remedy the court of equity will leave them.
It is, however, urged that complainants are not the owners of the land seeking relief, as was Edwards, and that courts of equity will not restrain a land-owner from prosecuting a suit to enforce his strict legal rights. Belief in equity is not circumscribed by such a narrow and technical rule. Its province is to relieve from the enforcement of strict legal rights and remedies, where equity and good conscience require it. To hold otherwise would be to abandon the substance for the shadow. The principle established in the Edwards case should govern in the present one, and this cannot be determined by the answer to the question, who is the moving party? Had- the Allouez Mining Company sought relief from some legal action on the part of Edwards, which would have prevented the flowing of the sand over his land, and destroyed the stamp-mill plant, would the court have replied to it, “You can have no relief from this action, notwithstanding it results in the ■destruction of your property, causing you great and irreparable injury, although Edwards will suffer only nominal damages?” If the Allouez Mining Company had ■erected a dam across the stream for the storage of water *49with which to run its mill, as was often done in that region, and, by the express assent of Edwards or his grantor, had placed one end of its dam against and upon the bank of his land, and had Edwards brought an action of ejectment to oust it, or threatened to remove the dam upon his land, he would have been seeking the enforcement of his strict legal rights. If the company had then appealed to the chancery court to restrain such suit or threatened action, would the court have held that Edwards was pursuing his strict legal right, and the court was therefore powerless to grant relief? If, in the present case, the entire dam were on the complainants’ land, the defendants, under the principle established in the Edwards case, could not obtain its removal, but would be left to their remedy in a suit for- damages for overflowing their land. Can' the rule be different simply because one end of the dam rests upon the defendants’ land? It is difficult to imagine a stronger case for the interposition of a court of equity, whose peculiar jurisdiction is to grant relief from the enforcement of a strict legal right, where justice and good conscience require it, and where irreparable injury will result to the one party, w7hile the other can be amply compensated in a suit for damages. The language quoted in the opinion of my Brother Montgomery from the decision in the Edwards case must be read and interpreted in the light of the fact that in that case the sole remedy of Mr. Edwards was by suit to recover damages for the virtual destruction of his property.
Complainants seek to have the decree of the court below modified so as to restrain the defendants from interfering with the dam as it existed at the time of their purchase, until they shall have time to cut and manufacture the timber for which their plant was constructed. I think the decree should be so modified, and the case remanded to the conrt below, with the instruction to permit the parties to produce further testimony *50if desired, and to determine the time -which the complainants shall have for that purpose. I think no costs should be allowed.